United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 08-1787
                                   ___________

United States of America,              *
                                       *
            Plaintiff - Appellee,      *
                                       * Appeal from the United States
     v.                                * District Court for the District
                                       * of Nebraska.
Timothy S. Degarmo,                    *
                                       * [UNPUBLISHED]
            Defendant - Appellant.     *
                                  ___________

                             Submitted: January 13, 2009
                                Filed: March 12, 2009
                                 ___________

Before BYE, COLLOTON, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

      Timothy S. Degarmo was tried and convicted of conspiracy to distribute
methamphetamine and sentenced to 300 months imprisonment. His direct appeal was
denied in United States v. Degarmo, 450 F.3d 360 (8th Cir. 2006). Thereafter,
Degarmo filed a motion under 28 U.S.C. § 2255, seeking to vacate, set aside, or
correct his sentence. Among other claims, Degarmo argued he was the victim of a
vindictive prosecution and appellate counsel was ineffective for failing to raise the
issue on direct appeal. After reviewing the record and the parties' briefs, we affirm
for the reasons stated in the district court's1 well-reasoned order. See 8th Cir. R. 47B.
                         ______________________________




      1
      The Honorable Warren K. Urbom, United States District Judge for the District
of Nebraska.

                                          -2-